Citation Nr: 1441124	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an effective date prior to May 23, 2006, for a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1981 and from May 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO.  A transcript of the hearing is associated with the claim file.  

In August 2012, the Board denied the Veteran's claim for service connection for multiple sclerosis and denied her claim for an increased rating for her service-connected tension headaches.  The Veteran timely appealed the Board's August 2012 decision of the denial of service connection for multiple sclerosis to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Veterans Court granted a Joint Motion for Partial Remand, vacating the Board's August 2012 decision in regard to the issue of entitlement to service connection for multiple sclerosis.  

In a March 2014 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a Notice of Disagreement in May 2014.  The filing of a Notice of Disagreement confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As reflected in the Board's prior remand, the June 2013 Joint Motion for Partial Remand states that the January 2012 VA medical opinion did not address the Veteran's lay assertions of symptomatology in service, or those documented in the November 2004 private opinion.  In that regard, the Veteran has asserted that service connection is warranted for multiple sclerosis because she manifested symptoms during service, including neck and back pain, numbness, tingling, memory loss, falls, and losing her hair, which she contends are early manifestations of multiple sclerosis.  

An addendum to the January 2012 opinion was obtained in April 2014.  The opinion provided is that it is less than likely that multiple sclerosis is related to service.  Onset of multiple sclerosis was noted to be in 1994 and characterized by relapsing/remitting multiple sclerosis which presented with alternating numbness on an annual basis.  Although the opinion reflects that the same pattern is not described during active service or in the 13 years prior to the initial 1994 presentation, the opinion does not adequately address the Veteran's assertion with respect to early manifestations of multiple sclerosis.  In addition, the opinion does not address the November 2004 private opinion. 

In view of the state of the record, the Veteran is to be afforded a new VA examination with respect to service connection for multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA multiple sclerosis examination by an appropriate medical professional, other than the January 2012 VA examiner.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that multiple sclerosis is related to her active service.  

The examiner must specifically discuss the Veteran's reported in-service symptomatology and whether or not it was an early manifestation of multiple sclerosis.  The examiner must specifically address the Veteran's testimony before the Board, her correspondence to VA and the November 2004 private medical opinion, as well as the previous VA examination/opinions in January 2012 and April 2014, and more specifically that she manifested symptoms during service including neck and back pain, numbness, tingling, memory loss, falls, and losing her hair, which she contends are early manifestations of multiple sclerosis.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Issue a statement of the case regarding the issue of entitlement to an effective date prior to May 23, 2006, for a TDIU.  The issue is to be certified to the Board only if a timely substantive appeal is received.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



